Exhibit 10.1

2012 Bonuses

 

Executive Officer

   2012 Bonus Amount  

David Hung, M.D.

    President and Chief Executive Officer

   $ 1,160,000   

Cheryl Cohen

    Chief Commercial Officer

   $ 510,000   

C. Patrick Machado

    Chief Business Officer and Chief Financial Officer

   $ 557,000   

Lynn Seely, M.D.

    Chief Medical Officer

   $ 557,000   

2013 Base Salaries

 

Executive Officer

   2013 Base Salary
(Effective January 1, 2013)  

David Hung, M.D.

    President and Chief Executive Officer

   $ 750,000   

Cheryl Cohen

    Chief Commercial Officer

   $ 439,900   

C. Patrick Machado

    Chief Business Officer and Chief Financial Officer

   $ 480,400   

Lynn Seely, M.D.

    Chief Medical Officer

   $ 480,400   